Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
It is noted that the IDS filed 11/24/2020 contains an extremely large number of references for consideration by the Examiner. If the applicant and/or applicant's representative are aware of any particular reference or portion of a reference in the list which the examiner should take pay particular attention to it is requested that it be specifically pointed out in response to this Office action. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-16, 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al. (U.S Pub. No. 20050244521) in view of Stenberg (WO2007073346A1).
Regarding claim 6, Strickland discloses a plant fiber product for oral use, said product containing a mixture of at least: 
plant fibers ([0246], [0195], [0008]); and 
at least one added substance intended to be released from the product when said product is used ([0246], [0195], [0010]), wherein the product contains an alginate composition, distributed in the product and comprising at least water, alginate and the added substance 
Strickland discloses the formulation retains at least a major proportion of the added substance for a gradual release in the user’s mouth ([0010], [0015]), but does not expressly disclose forming an alginate matrix that retains at least a major proportion of the added substance so long as the matrix is intact.  Stenberg also discloses alginates are linear block copolymers of a-L-guluronate (G) and b-D-mannuronate and the mixtures of alginates are selected for their desired viscosities (Abstract and page 1, line 13 through page 2, line 9). Stenberg also discloses the higher the viscosity, the lower the resulting release rate in alginate matrix systems (page 8); therefore one of ordinary skill in the art at the time the invention was made to use the alginate matrix disclosed by Stenberg to form an alginate matrix in the product of Strickland that disintegrate and/or dissolve in the user’s mouth at desired releasing rate.
Strickland also discloses the added substance can be coffee [0004][0029][0030] (corresponding to the claimed caffeine).
Regarding claim 7, Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case, the at least one added substance (coffee as disclosed by Strickland [0004]) can be dissolved in the aqueous solution of the alginate composition.  
Regarding claims 8 and 22, the product as disclosed by Strickland and Stenberg is capable of delivering substances to a user through mucous membranes in the user's mouth and that 4Application No. 16/537,982 said at least one added substance is an active substance, for example coffee 
Regarding claim 9, the coffee taught by Strickland, as discussed above for claim 8, is belonging to any of the following categories: API (active pharmaceutical substances), food additives, natural medicaments and naturally occurring substances that can have an effect on the human body.  
Regarding claims 10, and 23-25, Strickland discloses the said at least one added substance further comprises a taste substance such as mint [0029].  
Regarding claims 11-12, Stenberg discloses the alginate composition comprises sodium alginate (page 7); Strickland discloses sodium alginate [0226] for a desired format (corresponding to the claimed an alginate salt of monovalent cations and is soluble in water having temperature of no greater than 50 degree C).
Regarding claim 13, Stenberg discloses said alginate contains at least two different types of alginate with different dissolution or decomposition properties (Abstract and page 1, line 13 through page 2, line 9).  
Regarding claim 14, Strickland discloses the plant fibers can be tobacco [0008].
Regarding claim 15, Strickland discloses the plant fibers having a range of size distribution [0046] overlapping with the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 16, Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case the product of the combination of Strickland and Stenberg discloses the alginate composition containing .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 6-16, 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 19-20, 24-26 of copending Application No. 13262529 (reference application) in view of Strickland et al. (U.S Pub. No. 20050244521). The reference of Strickland discloses the tobacco product can have added substance such as coffee [0004][0029][0030] (corresponding to the claimed caffeine).  Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention in view of Strickland et al. (U.S Pub. No. 20050244521).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant essentially argues that although Strickland disclose the use of coffee in the product, a person having ordinary skill in the art would understand that a coffee flavoring would comprise caffeine.  Furthermore, Strickland discloses many forms of coffee including flavor extract of coffee; however the Applicant concluded that the “flavor extract” of coffee does not teach use of caffeine and in fact relates to flavor rather than stimulant so there would be no reason to think a person having ordinary skill in the art would modify the flavor of Strickland to include caffeine. This argument is not persuasive because the coffee of Strickland inherently 
Regarding the Double Patenting Rejections, the Applicant essentially argues that the amended claim 6 has the added substance is one or more selected from the group consisting of caffeine, theine, vitamins and antioxidants which are in the claims of the copending application.  This argument is not persuasive because the reference of Strickland discloses the tobacco product can have added substance such as coffee [0004][0029][0030] (corresponding to the claimed caffeine).  Therefore, the Double Patenting Rejections stand as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHU H NGUYEN/Examiner, Art Unit 1747